--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
SALARY DEFERRAL AGREEMENT
 
THIS AGREEMENT is made effective July 25, 2009, by and between Big Cat Energy
Corporation, a Nevada corporation (the “Company” or “Big Cat”), and Timothy
Barritt, Raymond Murphy and Richard G. Stifel (individually and/or collectively
the “Officers”).
 
RECITALS:
 
A.  
The Officers presently serve in various capacities with Big Cat as compensated
officers and employees of the Company and each of the Officers present receives
an annual salary of $125,000.

 
B.  
Each Officer makes a valuable contribution to the business and management of the
Company and the Company desires to retain the services of the Officers, however
due to present cash flow constraints, the Company is unable to continue to pay
the full salaries of the Officers.

 
C.  
In consideration of the promises made herein, each of the Officers have agreed
to continue his employment with the Company and to accept a deferral of a
portion of his salary on the terms and conditions provided herein.

 
Now, Therefore, in consideration of the mutual promises and consideration herein
described, the parties agree as follows:
 


1.  
Deferral.    Commencing July 25, 2009 payment of a portion of the $125,000
salary of each of the Officers in an amount equal to $2,083.33 for July and
$3,333.33 per month beginning August 1, 2009 shall be deferred for an indefinite
period.    The remaining portion of the salary, effective August 1, 2009,
($7,083.33 per month) shall continue to be paid to each Officer on the same
basis as in the past.

 
 
2.  
Due Date of Deferred Amounts.   All amounts deferred under this agreement shall
be immediately due and payable by Big Cat to an Officer (or their executors or
heirs) upon the earliest to occur of the following:   (a) the resignation,
removal, death, disability, or retirement of the Officer;  or (b) a notice sent
to the Company not earlier than 12 months from the date of this Agreement, from
the Officer to the effect that he is terminating the deferral arrangement and
establishing a payment date for payment of all deferred amounts to the Officer,
which date shall be not less than three months after the date of notice.



3.  
Termination of Deferral as to Ongoing Salary Payments.     An Officer may
terminate the deferral arrangement as to his ongoing salary payments at any time
commencing 12 months after the date of this agreement by a notice to the Board
of Directors advising the Board of his election to again require the full
payment of his salary without deferral beginning at his next pay day.





 
 

--------------------------------------------------------------------------------

 


4.  
Security Agreement.  Payment of all amounts deferred hereunder and all amounts
of any other unpaid salary owing to Officers, shall be secured by a Security
Agreement of even date herewith, a copy of which is attached hereto as Exhibit
A.



5.  
Rights of Termination.   Nothing herein create a term certain of employment of
an Officer nor shall it abrogate such common law and/or statutory rights of the
Company to terminate the employment of the Officers as permitted by
law.   However at the time of any such termination all deferred amounts shall
become due and payable and the Security Agreement between the parties shall
remain in full force and effect.



OFFICER:                                                                      BIG
CAT ENERGY CORPORATION:






__/s/______________________________                                                                      By:
___/s/_________________________________
Timothy
Barritt                                                                              
        Richard Stockdale
              Its: Vice President
   

OFFICER:






__/s/______________________________
Raymond Murphy




OFFICER:






__/s/______________________________
Richard G. Stifel
 
 


 
 

--------------------------------------------------------------------------------

 







SECURITY AGREEMENT


THIS SECURITY AGREEMENT (the “Security Agreement”) is made and entered into as
of July 25, 2009, by and between Big Cat Energy Corporation (“Debtor”), and
Timothy Barritt, Raymond Murphy and Richard G. Stifel, individuals having a
business address of 121 W. Merino Street, PO Box 500, Upton, WY 82730
(collectively the “Secured Party”).


The Debtor, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and in order to secure the performance of those
contractual obligations of the Debtor to the Secured Party pursuant to and as
set forth in the Salary Deferral Agreement dated August 1, 2009 (the
“Agreement”), does hereby grant and pledge to the Secured Party a security
interest in all of Debtor’s right, title and interest, whether presently
existing or hereafter acquired, in the following (collectively, the
“Collateral”):


1-  Trademark:   ARID


Mark Drawing Code:   (4)  Standard Character Mark
Serial Number             77220414
Filing Date                  July 2, 2007


2-  Patent applications - See Exhibit A incorporated herein by reference


The Debtor represents and warrants that the security interest granted in the
Collateral pursuant to the foregoing, upon the filing of the appropriate
financing statements relating thereto, shall be a first priority security
interest in the Collateral.  This security interest is granted in conjunction
with the Agreement.  The rights and remedies of Secured Party with respect to
the security interest granted hereby are in addition to those set forth in the
Agreement, and those that are now or hereafter available to Secured Party as a
matter of law or equity.  Each right, power and remedy of Secured Party provided
for herein, or now or hereafter existing at law or in equity, shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Secured Party of any one or more
of the rights, powers or remedies provided for in this Security Agreement or now
or hereafter existing at law or in equity, shall not preclude the simultaneous
or later exercise by any person, including Secured Party, of any or all other
rights, powers or remedies.


The enforcement of this Security Agreement in the event of default, and the
rights of the parties hereunder, shall be governed in all particulars by Article
9 of the Uniform Commercial Code, as adopted by the State of Wyoming, as amended
from time to time, and by any applicable federal law.


If any action relating to this Security Agreement is brought by either party
hereto against the other party, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements.  To the extent that
any provision of this Security Agreement conflicts with any provision of the
Agreement, the provision giving Secured Party greater rights or remedies shall
govern, it being understood that the purpose of this Security Agreement is to
add to, and not detract from, the rights granted to Secured Party under
the  Agreement.



 
 

--------------------------------------------------------------------------------

 

This Security Agreement shall be governed by the laws of the State of Wyoming,
without regard for choice of law provisions.  The rights of the Secured Party
hereunder shall inure to the benefit of its successors and assigns.  This
Security Agreement may be executed in counterparts.


DEBTOR:


BIG CAT ENERGY
CORPORATION                                                                                     SECURED
PARTY:






By:           __/s/___________________                                                                ___/s/____________________
Its:                                                                                             Timothy
Barritt






           ___/s/_____________________
           Raymond Murphy






           ___/s/_____________________
                                      Richard G. Stifel
 
 


 
 

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT is made effective as of  July 27,  2009, by and between
Big Cat Energy Corporation, a Nevada corporation (the “Company” or “Big Cat”),
and Timothy Barritt, Raymond Murphy and Richard G. Stifel (individually and/or
collectively the “Secured Party”).
 
RECITALS:
 
A.           Secured Party and Big Cat have agreed to a deferred salary
agreement of even date (the “Salary Deferral Agreement”) pursuant to which
Secured Party has agreed to make certain salary deferrals to the Company.
 
B.           It is a condition precedent to Secured Party’s acceptance of the
Salary Deferral Agreement that Big Cat shall simultaneously have entered into
this Security Agreement (“Agreement”) granting Secured Party a continuing
security interest in the collateral described in this Agreement.
 
Now, Therefore, in consideration of the covenants and conditions herein
contained, the parties agree as follows:
 
SECTION 1.                      DEFINITIONS.
 
As used herein, the following terms shall have the meanings set forth below:
 
“Collateral” shall mean an assignment and security interest granted to Secured
Party covering all of the Patents, trademarks and intellectual property of the
Company relating to the ARID system and technology (such
patents/trademarks/intellectual may be more specifically described on Exhibit A
attached hereto and incorporated herein by reference) and Collateral shall also
mean the ARID tool inventory held by the Company.
 


 
“Lien or Encumbrance” and “Liens and Encumbrances” mean, respectively, each and
all of the following: (i) any lease or other right to use; (ii) any assignment
as security, conditional sale or other title retention agreement or arrangement,
grant in trust, lien (statutory or other), mortgage, deed of trust, pledge,
security interest, hypothecation, preference, priority, or other security
agreement or preferential arrangement, charge, or encumbrance of any kind or
nature whatsoever and any other interest or right securing the payment of money
or the performance of any other liability or obligation, whether voluntarily or
involuntarily created and whether arising by agreement, document, or instrument,
under any law, ordinance, regulation, or rule (federal, state, or local), or
otherwise; (iii) any option, right of first refusal, other right to acquire, or
other interest or right, and (iv) any financing lease having substantially the
same economic effect as
 

 
 

--------------------------------------------------------------------------------

 

any of the foregoing, and the filing of any financing statement under the UCC or
comparable law of any jurisdiction to evidence any of the foregoing.
 


 
 “Obligations” means any and all unpaid salaries, accrued and/or deferred
salaries, indebtedness, liabilities and/or obligations of Big Cat to Secured
Party relating to or arising under the Salary Deferral Agreement, and any and
all extensions and renewals thereof in whole or in part, and or any supplement
hereto or thereto, whether now existing or hereafter arising, whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, secured or unsecured, original, renewed
or extended, and whether arising directly or acquired from others (including,
without limitation, participations or interests in such obligations to others)
and including, without limitation, Secured Party’s  interest, and attorneys fees
and costs chargeable to Big Cat in connection with all of the foregoing.
 
“UCC” means the Uniform Commercial Code in effect in the state or jurisdiction
where any applicable portion of the Collateral is located, as the same may be
amended and modified from time to time.
 
SECTION 2.
GRANT OF SECURITY INTEREST.

 
For value received, and as security for the prompt performance, observance and
payment in full of all Obligations, Big Cat hereby assigns to Secured Party the
right to collect and hold payment of all proceeds received by the Company in the
future from any commercial use of the Collateral not to exceed the total amounts
owing under the Salary Deferral Agreement, and also hereby grants to Secured
Party, a continuing security interest in, lien upon and right of setoff against
the Collateral.
 
SECTION 3.
BIG CAT’S REPRESENTATIONS, WARRANTIES AND GENERAL COVENANTS.

 
3.1           Big Cat represents, warrants and agrees as follows (which shall
survive the execution and delivery of this Agreement and the truth and accuracy
of which, and compliance with, being a  condition of the Secured Party’s
continuing service as a director, officer and/or employee of Big Cat,  pursuant
to the Salary Deferral Agreement):
 
(a)           Big Cat is and shall be, with respect to the Collateral, the owner
of such Collateral free from any Lien or Encumbrance except those granted
herein, in Secured Party’s favor.  Big Cat will defend its title to the
Collateral against the claims of all persons. There are no Form UCC-1 financing
statements now filed or recorded covering any of the Collateral or in which Big
Cat is named or has signed as debtor as to the Collateral, except financing
statements related to this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

(b)           Big Cat will not directly or indirectly sell, lease, transfer,
abandon or otherwise dispose of all or any substantial portion of Big Cat’s
property or assets, without prior written notice to Secured Party.  Provided,
however that Big Cat may sell or lease items of its its inventory of the ARID
tool for adequate consideration in the ordinary course of business and all sales
of such inventory when fully paid shall be free and clear of the liens and
encumbrances created hereunder.
 
(c)           Big Cat shall promptly notify Secured Party in writing of the
details of any loss, damage, investigation, action, suit, proceeding or claim
relating to the Collateral or which would result in any material adverse change
in Big Cat’s business, properties, assets, goodwill or condition, financial or
otherwise.
 
(d)           At Secured Party’s option, upon the occurrence of an Event of
Default hereunder, Secured Party shall apply any insurance monies received at
any time to the cost of repairs to or replacement for the Collateral and/or to
payment of any of the Obligations, whether or not due, in any order and in such
manner as Secured Party, in Secured Party’s sole discretion, may determine.
 
 (e)            Big Cat shall not waste or destroy the Collateral or any part
thereof or any document or record evidencing the same.  In addition, Big Cat
shall not misuse, cancel or in any way use or dispose of any of the Collateral
unlawfully or contrary to the provisions of this Agreement.
 
(f)           Big Cat shall, at Big Cat’s own expense, protect the Collateral
and maintain it at all times for the benefit of Secured Party.  Big Cat shall
use the Collateral for lawful purposes only and in conformity with applicable
laws, ordinances and regulations.
 
(g)           The Collateral is and shall be used in Big Cat’s business and not
for personal, family, or household use.
 
(h)           The security interest granted in the Collateral is in good faith
believed to be (i) legal, valid, binding, and enforceable, (ii) once filed, a
perfected security interest in the Collateral, and (iii) a first priority
security interest.
 
3.2           Except as otherwise provided in this Agreement, Big Cat will not
permit the Collateral to be removed from Big Cat’s possession, will not permit
the Collateral to be attached or other process to be levied thereon nor create
nor permit to be created any lien or encumbrance or adverse claim of any
character whatsoever in Collateral, whether justified or unjustified, and will
not sell, transfer, assign or attempt to assign Big Cat’s right, title or
interest in the Collateral or this Agreement in contravention of the security
interests granted herewith.
 

 
 

--------------------------------------------------------------------------------

 

3.3           Big Cat shall duly execute and deliver, or shall cause to be duly
executed and delivered, such further agreements, instruments and documents,
including, without limitation, additional security agreements, collateral
assignments, Form UCC-1 financing statements or amendments or continuations
thereof, consents to the exercise by Secured Party of all Secured Party’s rights
and remedies hereunder, under any supplement hereto or applicable law with
respect to the Collateral, and do or cause to be done such further acts as may
be necessary or proper in Secured Party’s opinion to evidence, perfect, maintain
and enforce Secured Party’s security interest and the priority thereof in the
Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any supplement hereto. Where authorized by law, Big Cat hereby
authorizes Secured Party to execute and file one or more Form UCC-1 financing
statements signed only by Secured Party.  Big Cat hereby authorizes Secured
Party, upon the occurrence of an Event of Default hereunder, at Secured Party’s
option to send written notice to any and all customers of Big Cat or other
parties who may be obligated to pay Big Cat any consideration for the commercial
use of the ARID system, technology or inventory or other Collateral, to advise
such parties that Secured Party claims a security interest in such proceeds .
 
3.4            Big Cat assumes all responsibility and liability arising from or
relating to Big Cat’ use, sale or other disposition of the Collateral.
 
SECTION 4.                      SECURED PARTY’S RIGHT TO PROTECT COLLATERAL.
 
Secured Party may, in the Event of Default by Big Cat, pay taxes, assessments,
liens, fees, charges or encumbrances, or spend any amounts necessary to maintain
the Collateral in Big Cat’s exclusive possession and in good condition and
repair, and all amounts expended by Secured Party shall, with interest thereon
at the Default Interest Rate, constitute an Obligation of Big Cat to Secured
Party secured by the Collateral and by the terms of this Agreement and shall be
immediately due and payable, but no such act or expenditure by Secured Party
shall relieve Big Cat from the consequences of such default.
 
SECTION 5.                      EVENTS OF DEFAULT.
 
Any one of the following shall constitute an “Event of Default”:
 
(a)           Big Cat fails to pay any monetary amount, including any or all
salary or deferred salary of Secured Party, when due, and fails to cure such
default within ten (10) days after written notice from Secured Party.
 
(b)           Big Cat fails to perform an obligation not involving the payment
of money, or to comply with any other term or condition applicable to Big Cat
under this Agreement or  the Salary Deferral Agreement, and fails to cure such
default within thirty (30) days after written notice from Secured Party.
 

 
 

--------------------------------------------------------------------------------

 

(c)           Big Cat (i) fails to pay when due any monetary obligation, whether
such obligation be direct or contingent, to any person in excess of Twenty Five
Thousand and No/100 Dollars ($25,000), (ii) makes a general assignment for the
benefit of creditors, or (iii) applies for, consents to, or acquiesces in, the
appointment of a trustee, receiver, or other custodian for Big Cat or the
property of Big Cat or any part thereof, or in the absence of such application,
consent, or acquiescence, a trustee, receiver, or other custodian is appointed
for Big Cat or the property of Big Cat or any part thereof.
 
(d)           Commencement of any case under the Bankruptcy Code, Title 11 of
the United States Code, or commencement of any other bankruptcy arrangement,
reorganization, receivership, custodianship, or similar proceeding under any
federal, state, or foreign law by or against any of the Big Cat.
 
(e)           All or any part of the Collateral is attached, levied upon, or
otherwise seized by legal process, and such attachment, levy, or seizure is not
quashed, stayed, or released within twenty (20) days of the date thereof.
 
(f)           The occurrence of any Event of Default under the Salary Deferral
Agreement or this Agreement.
 
(g)           Big Cat abandons any material portion of the Collateral; or
 
(h)           Any material portion of the Collateral is lost, stolen, suffers
substantial damage or destruction, or declines materially in value.
 


 
SECTION 6.                      RIGHTS AND REMEDIES.
 
6.1           Upon the happening of any Event of Default, and after any
applicable cure period, Secured Party shall have (in addition to any other
rights Secured Party may have under this Agreement, any supplement hereto or
otherwise) the rights, options, duties and remedies of a secured party, and Big
Cat shall have the rights and duties of a debtor, under the UCC; and without
limitation thereto, Secured Party shall have the following specific rights:
 
(a)           To declare any or all of the Obligations to be immediately due and
payable, whereupon such Obligations shall be immediately due and payable;
 
 (b)           As a matter of right and without notice to Big Cat or anyone
claiming under Big Cat, Secured Party shall be entitled to orders of replevin by
a court of any or all Collateral from time to time;
 
(e)           At its option, Secured Party may send written notice to any and
all customers of Big Cat or other parties who may be obligated to pay Big Cat
any
 

 
 

--------------------------------------------------------------------------------

 

consideration for the commercial use of the Patents, to advise such parties that
Secured Party claims a security interest in such proceeds and demand that they
pay any such amounts owing Big Cat directly to Secured Party.
 
(f)           At its sole option, to take possession of and/or retain the
Collateral in satisfaction of the obligations secured hereunder by sending
written notice of such election to Big Cat; but, unless such written notice is
sent by Secured Party as aforesaid, possession or retention of said Collateral
shall not be in satisfaction of any obligation hereunder;
 
(g)           To apply the proceeds realized from disposition of the Collateral
according to law;
 
(h)           To exercise any and all other rights and remedies of a secured
party.
 
6.2           The enumeration of the foregoing rights and remedies is not
intended to be exclusive, and such rights and remedies are in addition to and
not by way of limitation of any other rights or remedies Secured Party may have
under the UCC or other applicable law. Secured Party shall have the right, in
Secured Party’s sole discretion, to determine which rights and remedies, and in
which order any of the same, are to be exercised, and in which order, and the
exercise of any right or remedy shall not preclude the exercise of any others,
all of which shall be cumulative.
 
6.5           No act, failure or delay by Secured Party shall constitute a
waiver of any of Secured Party’s rights and remedies. No single or partial
waiver by Secured Party of any provision of this Agreement or any supplement
hereto, or breach or default thereunder, or of any right or remedy which Secured
Party may have shall operate as a waiver of any other provision, breach,
default, right or remedy or of the same provision, breach, default, right or
remedy on a future occasion.
 
6.6           Big Cat waives presentment, notice of dishonor, protest and notice
of protest of all instruments included in or evidencing any of the Obligations
or the Collateral and any and all notices or demands whatsoever (except as
expressly provided herein). Secured Party may in its discretion, proceed
directly against Big Cat to enforce payment of the Obligations and shall not be
required to proceed solely against the Collateral.
 
SECTION 7.                      SETOFF.
 
Upon the occurrence of an Event of Default, or, if in the commercially
reasonable judgment of Secured Party, Secured Party deems itself insecure, any
indebtedness owing from Secured Party to Big Cat may be set off and applied by
Secured Party on any indebtedness or liability, secured or unsecured, of Big Cat
to Secured Party at any time and from time to time, and without demand upon or
notice to anyone.
 

 
 

--------------------------------------------------------------------------------

 

SECTION 8.                      APPLICATION OF PROCEEDS.
 
  All Collateral and all proceeds of Collateral received by Secured Party,
before or after an Event of Default, will be applied by Secured Party to the
Obligations, whether or not due, subject to any requirements of law. Any
Collateral and any balance of such proceeds remaining after payment of the
Obligations in full will be paid to Big Cat, its successors or assigns, or as
the law or a court of competent jurisdiction may direct. Any proceeds of
Collateral in the form of a check shall be credited against the Obligations only
upon clearance or payment thereof.
 
SECTION 10.                                LOAN DOCUMENTS.
 
This Agreement is subject to certain terms and provisions in the Salary Deferral
Agreement, to which reference is made for a statement of such terms and
provisions.
 
SECTION 11.                                CHOICE OF LAW/SEVERABILITY.
 
This Agreement and all transactions hereunder shall be deemed to be consummated
in the State of Wyoming and shall be governed by, and interpreted in accordance
with the laws of that State. If any part or provision of this Agreement is
invalid or in contravention of any applicable law or regulation, such part or
provision shall be severable without affecting the validity of any other part or
provision of this Agreement.
 
SECTION 12.                                GENERAL.
 
12.1           Time is of the essence of this Agreement. The acceptance by
Secured Party of partial payments shall not in any manner modify the terms of
this Agreement, and such acceptance shall not be construed as a waiver of any
subsequent defaults on Big Cat’ part nor shall it waive the "time is of the
essence” provision.
 
12.2           Waiver of any default shall not constitute waiver of any
subsequent default.
 
12.3      Reserved
 
12.4           This instrument is intended to provide a security interest to
more than one Secured Party under the Salary Deferral Agreement and the
obligations of Big Cat shall be joint and several as to all such Secured
Parties. All words used herein shall be construed to be of such gender and
number as the circumstances require and all references herein to Big Cat shall
include all other persons primarily or secondarily liable.
 
12.5           Secured Parties or any Secured Party may file a Financing
Statement with respect to this Agreement and any true and correct photographic
or other reproductive copy of this Agreement may be filed or recorded as a
Financing Statement.
 
12.6           This Agreement and all obligations of Big Cat hereunder shall be
binding upon the successors and assigns of Big Cat and Secured Party, and shall,
together with the rights and
 

 
 

--------------------------------------------------------------------------------

 

remedies of Big Cat and Secured Party hereunder, inure to the benefit of Big Cat
and Secured Party, respectively and each party’s respective successors and
assigns.
 
12.7    THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES
REGARDING THE SUBJECT MATTER HEREOF AND MAY NOT BE ALTERED OR AMENDED EXCEPT BY
A WRITING SIGNED BY ALL PARTIES.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
SECURED
PARTY:                                                                                     BIG
CAT ENERGY CORPORATION:
 
/s/ Timothy
Barritt_______________                                                  By:
_/s/  Richard Stockdale___________
 
Timothy
Barritt                                                                             Richard
Stockdale
 
      Its: Vice President
 


 
SECURED PARTY:
 
/s/  Raymond Murphy_____________
 
Raymond Murphy
 


 


 
SECURED PARTY:
 
/s/  Richard G. Stifel_______________
 
Richard G. Stifel
 
 

--------------------------------------------------------------------------------